DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a gaming system comprising:	a transmitter configured to output a first unique identifier to be received by a mobile terminal; and
	a server comprising a processor and a memory storing instructions, wherein the instructions, when executed by the processor, cause the processor to:
	receive a request from the mobile terminal to transfer funds to a gaming wallet, the request from the mobile terminal including the first unique identifier received from the transmitter, wherein the gaming wallet is accessible at an electronic gaming machine (EGM) located within a defined zone of a gaming venue;
	determine, based on the received first unique identifier, whether the mobile terminal is within the defined zone; in response to determining that the mobile terminal is within the defined zone, transmit a signal to the mobile terminal indicating that the transfer of funds to the gaming wallet should be prevented; and

	While the concept of gaming wallets is a known concept, and zones where betting is allowed and disallowed (as evident from the prior rejection), the Examiner is unable to find a teaching in the prior art, alone or in combination, of the embodiment of the claimed invention utilizing a mobile terminal along with a defined zone of a gaming venue where a gaming machine is located, determining whether the mobile terminal is within the defined zone, and if the terminal is within the defined zone, preventing the transfer of funds to the gaming wallet, and vice versa.	It is known that gaming jurisdictions and legality is a factor in determining where players are allowed to play wagering games, but specifically using a defined zone utilizing a mobile terminal to allow or disallow the transfer of funds to a gaming wallet, rather than the act of wagering itself, has not been found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715